242 S.W.3d 429 (2007)
STATE of Missouri, Respondent,
v.
Anthony E. DAVIS, Appellant.
No. WD 67128.
Missouri Court of Appeals, Western District.
October 30, 2007.
Motion for Rehearing and/or Transfer Denied December 18, 2007.
Application for Transfer to Denied January 22, 2008.
Ruth Sanders, Esq., Kansas City, MO, for Appellant.
Shaun J. Mackelprang, Esq., for Respondent.
Before HOLLIGER, P.J., LOWENSTEIN and SMART, JJ.
Motion for Rehearing and/or Transfer to Supreme Court Denied December 18, 2007.

ORDER
PER CURIAM.
Anthony Davis appeals his conviction, after a jury trial, for second degree trafficking. Davis contends the trial court *430 improperly excluded evidence of drug dealing and prostitution in the area where he was arrested, evidence from which the jury could infer that another individual had the opportunity to commit the crime. As Davis failed to demonstrate a direct connection between the crime and the unknown individual he sought to implicate, the trial court did not abuse its discretion in excluding the evidence. Judgment affirmed. Rule 30.25(b).